May 4, 2010 DREYFUS HIGH YIELD MUNICIPAL BOND FUND Supplement to Prospectus Dated January 1, 2010 The following information supersedes and replaces any contrary information contained in the section of the funds Prospectus entitled Management: T he funds primary portfolio manager is James Welch, a position he has held since the funds inception. Mr. Welch manages a number of national and state-specific municipal bond funds managed by Dreyfus, where he has been employed since 2001. Mr. Welch is a portfolio manager for Standish Asset Management Company LLC, an affiliate of Dreyfus, where he has been employed since April 2009. May 4, 2010 DREYFUS HIGH YIELD MUNICIPAL BOND FUND Supplement to the Statement of Additional Information Dated January 1, 2010 The following information supersedes and replaces any contrary information contained in the section of the funds Statement of Additional Information entitled  Management Arrangements  Portfolio Manager The Funds primary portfolio manager is James Welch, who is employed by Dreyfus and Standish Mellon Asset Management Company LLC (Standish), a subsidiary of BNY Mellon and an affiliate of Dreyfus
